Mr. Chief Justice Shepard
delivered tbe opinion of the Court:
This case, involving the construction of the will of John L. Yoght, is before us for the second time on appeal. The decree of the court below was reversed on the first appeal, and the cause remanded for further proceedings in accordance with the opinion then delivered. Vogt v. Vogt, 26 App. D. C. 46. An appeal prosecuted therefrom to the Supreme Court of the United States was dismissed because the decree was not final. 203 U. S. 581, 51 L. ed. 327, 27 Sup. Ct. Rep. 779. The cause was then returned to the court below, and, on March 1, 1909, a final decree was rendered, from which this appeal has been prosecuted.
As that decree was entered in conformity with the opinion and mandate of this court, it will be affirmed with costs.
An appeal by the appellant to the Supreme Court of the United States was allowed May 11, 1909.